Name: Commission Regulation (EEC) No 3461/81 of 2 December 1981 making provision for the conclusion of short-term storage contracts for table wines of types A I, R I and R II in the French part of wine-growing zone C II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 348/ 10 Official Journal of the European Communities 4. 12. 81 COMMISSION REGULATION (EEC) No 3461/81 of 2 December 1981 making provision for the conclusion of short-term storage contracts for table wines of types A I , R I and R II in the French part of wine-growing zone C II relationship with such table wines may be concluded under the conditions laid down in Article 2. Article 2 1 . The contracts referred to in Article 1 may be concluded with the French intervention agency by any person holding the table wines referred to in Article 1 in the course of their business activities, except produ ­ cers and retailers as defined in Article 4 of Regulation No 134. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 60 thereof, Whereas there is a risk that the application as from 16 December 1981 of the guide and activating prices for the 1981 /82 wine year may result in serious distur ­ bances of the market in the French part of wine ­ growing zone C II, where supply greatly exceeds demand, mainly owing to very large quantities of table wine held by the trade, in addition to local production which is also very high ; whereas, in this situation , the most appropriate approach is to withdraw some of the table wine held by the trade from the market during the first months of the 1981 /82 wine year ; whereas this can be achieved by making provision for short ­ term storage contracts for these wines under the conditions laid down in Commission Regulation (EEC) No 2600/79 (3), as last amended by Regulation (EEC) No 2629/81 (4); Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its chairman, 2. The contracts referred to in Article 1 may be concluded until 31 December 1981 in the French part of wine-growing zone C II for table wines held in that area since 13 October 1981 at the latest, and not so held before 13 April 1981 . 3 . For the purposes of this Regulation, the follow ­ ing wines shall be considered as being in a close economic relationship with table wines of categories :  A I : white table wines with an actual alcoholic strength of not less than 1 2 % vol and not ex ­ ceeding 14 % vol, except those of type A III,  R I : red table wines with an actual alcoholic strength of not less than 12 % vol and not ex ­ ceeding 1 2-5 % vol, except those of type R III,  R II : red table wines with an actual alcoholic strength exceeding 12-5 % vol and not exceeding 14-5 % vol, except those of type R III . 4 . The provisions of Regulation (EEC) No 2600/79 , with the exception of Article 2, shall apply to the contracts referred to in Article 1 , all references to the producer being construed as references to the holder. HAS ADOPTED THIS REGULATION : Article 1 Short-term storage contracts for table wines of types A I, R I and R II and for table wines in a close economic Article 3 O OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . 3 OJ No L 297, 24 . 11 . 1979, p . 15 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(*) OJ No L 258 , 11 . 9 . 1981 , p . 14. 4. 12. 81 Official Journal of the European Communities No L 348/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1981 . For the Commission Poul DALSAGER Member of the Commission